       Case 3:13-cv-02529-MEM Document 131 Filed 11/01/18 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  JONATHAN AMADOR            )
  ACEVEDO, MITCHELL          )
  BRATTON, JEREMY BUSSE,     )                 Civil Action No. 3:13-CV-02529
  STEPHEN PULLUM, ERIC       )
  MIGDOL, and JOSE GONZALEZ, )                 Judge Malachy E. Mannion
  individually and on behalf of all
                             )                 Filed Electronically
  others similarly situated, )
                             )
                 Plaintiffs, )
             v.              )
                             )
 BRIGHTVIEW LANDSCAPES, LLC )
 (f/k/a THE BRICKMAN GROUP,  )
 LTD., LLC),                 )
                     Defendant.

   PLAINTIFFS’ STATUS REPORT AND UNOPPOSED MOTION FOR
   ORDER APPROVING SETTLEMENT ADMINISTRATION ERROR
                   CORRECTION PROTOCOL

      COME NOW Plaintiffs, by and through their undersigned counsel, and

jointly provide the status report on the one year anniversary of the Effective Date

of this settlement as required by the Court’s Order (Doc. 128), and move the Court

for an Order approving the settlement administration error correction protocol, as

detailed in the attached Declaration by Dahl Administration (“Dahl Decl.”), the

Court-appointed Settlement Administrator, showing the Court as follows:




                                          1
          Case 3:13-cv-02529-MEM Document 131 Filed 11/01/18 Page 2 of 7




   I.         Status Report

         This Court’s Order granting final approval of the settlement in this case on

October 2, 2017 (Doc. 128) required class counsel to “provide a status report to the

court on the one-year anniversary of the Effective Date (as defined in the amended

agreement) concerning any unclaimed funds.” The status of unclaimed funds is

reported in the attached Dahl Decl., and as stated below.

   II.        Error Correction Protocol

         1.     This Court granted final approval of the settlement in this case on

October 2, 2017 (Doc. 128). In doing so, the Court granted final approval of Dahl

as Settlement Administrator. (Doc. 127, p. 38).

         2.     The settlement involved two settlement groups: Group 1 (those who

filed Consents to join the case prior to settlement), and Group 2 (those who did not

filed Consents to join the case prior to settlement, but were offered an opportunity

to claim a settlement payment).

         3.     Settlement check recipients were informed (i) by the settlement

Notice that checks must be negotiated within 180 days, (ii) by the enclosure letter

accompanying the check payments which stated that the enclosed checks must be

negotiated within 180 days and if not cashed by that date it would be void, and (iii)

on the physical check itself, by the notation directly under the amount “void after

[date 180 days from issue].”

                                             2
          Case 3:13-cv-02529-MEM Document 131 Filed 11/01/18 Page 3 of 7




      4.      As reflected in the attached Dahl Decl., of the 839 Class Member

checks issued, 32 were not cashed or otherwise negotiated within the required

period. The amount of the 32 uncashed checks is $71,354.24, of which 27 checks

were for Group 1 members with an amount uncashed of $66,005.04.

      5.      After the 180 day period expired, consistent with its usual and

customary payables and accounting practices, the Settlement Administrator

canceled the checks, and they are no longer negotiable.

      6.      The Settlement Agreement approved by the Court provides the

following protocol for uncashed check funds: “All funds from checks not cashed

by Eligible Group 1 members will thereafter, if administratively feasible to do so,1

be redistributed to Eligible Group 1 members who cashed their Settlement Award

checks.” The same provision applies to redistribution of uncashed Group 2 checks

to Group 2 members who cashed their checks. (Order (Doc. 118-3), ¶ 41, pp. 23-24

of 51).

      7.      The Settlement Administrator will redistribute uncashed check funds

in accordance with the Settlement Agreement, as to all amounts remaining after the

error correction measures summarized below.




1
 The Settlement Administrator has confirmed that redistribution of uncashed funds
is administratively feasible in this matter.
                                          3
       Case 3:13-cv-02529-MEM Document 131 Filed 11/01/18 Page 4 of 7




      8.       After the distribution of settlement payments, two Group 1 members

(Stagmer and Vincenzo) notified Plaintiffs’ counsel of an apparent error in the

settlement administration calculation of their settlement shares, resulting in each

receiving only the minimum payment ($150).

      9.       Based on Plaintiffs’ counsel’s investigation and a review of payroll

documents requested and received from Defendant, it appears that the settlement

shares for each of those two individuals were indeed calculated incorrectly, for

reasons immaterial to this motion.

      10.      The parties, and the Settlement Administrator, have agreed to the

following error correction protocol subject to Court approval:

            a. The two Group 1 members whose settlement shares were

               miscalculated will be paid the additional amount to which they were

               entitled based on a correct calculation of their settlement shares, in the

               total aggregate amount of $11,828.09 inclusive of all payments and

               payroll taxes, from the $66,005.04 amount of Group 1 uncashed check

               funds;

            b. The Settlement Administrator will then redistribute the remainder of

               uncashed Group 1 funds ($54,176.95) among Group 1 members who

               cashed their settlement checks, and will redistribute the Group 2


                                            4
       Case 3:13-cv-02529-MEM Document 131 Filed 11/01/18 Page 5 of 7




               uncashed check funds to the Group 2 members who cashed their

               settlement checks.

            c. There will be no additional cost or fee for this error correction

               protocol and redistribution process, as it is included in the settlement

               administration fees that were approved for payment to the Settlement

               Administrator in the amount stated in the Paragraph 25 of the

               Settlement Administrator’s Declaration [ECF No. 125] filed with the

               final approval motion. Neither Plaintiffs nor Defendant shall be

               required to pay any amount related to this error correction and

               redistribution process.

      11.      Plaintiffs hereby submit the error correction protocol summarized in

this Motion and the attached Dahl Decl. for approval by the Court. A proposed

Order is attached for the Court’s consideration.

      12.      Defendant does not oppose this Motion.

      WHEREFORE, Plaintiffs respectfully request that the Court enter an Order

approving the proposed settlement administration error correction protocol.

      Respectfully submitted this 1st day of November, 2018.

                                           s/ C. Andrew Head
                                           C. Andrew Head (admitted pro hac
                                           vice)
                                           HEAD LAW FIRM, LLC
                                            5
Case 3:13-cv-02529-MEM Document 131 Filed 11/01/18 Page 6 of 7




                             4422 N Ravenswood Ave.
                             Chicago, IL 60640
                             Telephone: (404) 924-4151
                             Facsimile: (404) 796-7338
                             ahead@headlawfirm.com

                             Shanon J. Carson (PA 85957)
                             Sarah R. Schalman-Bergen (PA
                             206211)
                             Alexandra L. Piazza (PA 315240)
                             BERGER & MONTAGUE, P.C.
                             1622 Locust Street
                             Philadelphia, PA 19103
                             Telephone: (215) 875-3000
                             Facsimile: (215) 875-4604
                             scarson@bm.net
                             sschalman-bergen@bm.net
                             akoropey@bm.net


                             Attorneys for Plaintiffs and the Class




                              6
      Case 3:13-cv-02529-MEM Document 131 Filed 11/01/18 Page 7 of 7




                       CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing was served upon all counsel of record through the Court’s ECF system

this 1st day of November, 2018.

                                     /s/ C. Andrew Head
                                     C. Andrew Head




                                      7
